Exhibit 10.2.1

AMENDMENT NO. 1 TO EQUIPMENT PURCHASE AGREEMENT

Parties

This Amendment No. 1 to Equipment Purchase Agreement dated October 27, 2006, by
and between Ballantyne of Omaha, Inc. d/b/a Strong Digital Systems, a Delaware
corporation (“Seller”) and Digital Link LLC, a California limited liability
company (“Buyer”).

Recitals

This Amendment No. 1 to Equipment Purchase Agreement is made with reference to
the following facts and objectives:

A.            On or about July 21, 2006, Seller and Buyer entered into an
Equipment Purchase Agreement wherein Seller agreed to sell and Buyer agreed to
purchase twelve (12) NC2500S digital projectors and accessories on the terms and
conditions set forth in said Agreement.

B.            Seller and Buyer desire to amend said Equipment Purchase Agreement
in accordance with the terms and conditions set forth herein.

Agreement

NOW, THEREFORE, in consideration of the foregoing and mutual covenants herein
contained, the parties hereto agree as follows:

1.             Section 1 Amendments to Agreement.

1.1           Section 3(a) of the Equipment Purchase Agreement is deleted in its
entirety, and replaced with the following:

“(a)         Seller or another qualified Seller affiliate (“Strong Service”)
shall provide installation for each projector, the related Doremi server, wiring
and systems (collectively, a “DC System”) to Buyer and each Exhibitor acquiring
a DC System and installation for any REAL D 1.0 System purchased in connection
with such DC System.

1.2           Section 3(b) of the Equipment Purchase Agreement is deleted in its
entirety, and replaced with the following:

“(b)         Strong Service shall be responsible for installing each DC System
and REAL D 1.0 System at the Exhibitor’s location designated by Buyer and shall
be responsible for the project management of the installation.”

1


--------------------------------------------------------------------------------




2.                                       Section 2 Ratification

Accepted here as amended, the parties hereto confirm and ratify the Equipment
Purchase Agreement, acknowledge that it is binding and enforceable according to
the terms thereof.

WHEREFORE, this Amendment No. 1 to Equipment Purchase Agreement is duly executed
by the parties hereto as of the date set forth above.

 

BALLANTYNE OF OMAHA, INC.
d/b/a Strong Digital Systems, a Delaware corporation

 

Digital Link LLC, a California limited
liability company

 

 

 

 

 

 

By:

/s/ John Wilmers

 

 

By:

/s/ Andrew A. Skarupa

 

Name:

John Wilmers

 

 

Name:

Andrew A. Skarupa

 

Title:

President and CEO

 

 

Title:

CFO

 

 

 

 

 

 

 

 

Address:

4350 McKinley St.

 

Address:

100 N. Crescent Dr. Suite 120

 

 

Omaha, NE 68112

 

 

Beverly Hills, CA 90210

 

Facsimile:

402-453-7238

 

Facsimile:

310-385-4001

 

 

2


--------------------------------------------------------------------------------